[Cite as Socha v. Ohio Dept. of Rehab. & Corr., 2012-Ohio-6312.]



                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



MICHAEL P. SOCHA

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2009-06621

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY

        {¶ 1} On July 2, 2012, the magistrate issued a decision recommending judgment
for plaintiff in the amount of $60,000.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶ 3} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either
during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
Case No. 2009-06621                                -2-                                  ENTRY

automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
         {¶ 4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.             Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein.              Judgment is rendered in favor of plaintiff in the amount of
$60,025, which includes the $25 filing fee. Court costs are assessed against defendant.
The clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.




                                                  _____________________________________
                                                  JOSEPH T. CLARK
                                                  Judge

cc:


Emily M. Simmons                                     Richard F. Swope
Jeanna R. Volp                                       6480 East Main Street, Suite 102
Assistant Attorneys General                          Reynoldsburg, Ohio 43068
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

005
Filed July 2, 2012
To S.C. Reporter January 16, 2013